Exhibit 10.4

September 2, 2005

Mr. Peter Calcott

[*]

[*]

Dear Peter:

On behalf of Protein Design Labs, Inc., I am pleased to extend you an offer for
the position of Vice President, Corporate Quality & Compliance, reporting to
Mark McDade, CEO. Your appointment as an officer of PDL is subject to approval
by PDL’s Board of Directors. The compensation package described below is
contingent upon approval by PDL’s Compensation Committee.

The monthly salary for this position is $25,000.00 ($300,000.00/annually). We
offer our employees an attractive benefits package, including a comprehensive
medical policy and dental plan, as well as life insurance coverage. You are also
eligible to participate in PDL’s 2006 performance bonus program (payable in
2007), with an annual target bonus of 30%.

You will also receive options to purchase 65,000 shares of Protein Design Labs
Common Stock under a PDL stock option plan. The options will vest over four
years, with one-fourth of the options vesting after one year of employment and
the remainder vesting in equal monthly increments over the remaining three
years. In addition, you will receive 2,500 shares of restricted stock, which
vest annually over four years. This offer is subject to the approval of the
Board of Directors and your execution of our standard Stock Option Agreement.

PDL is prepared to offer you a hiring bonus of $109,000.00. The bonus amount
shall be payable and included with your first paycheck from PDL. If you
voluntarily resign your position or your employment is terminated for cause
prior to your one-year anniversary with PDL, the entire $109,000.00 will be
immediately due and payable to PDL. If you voluntarily resign your position or
your employment is terminated for cause after your one-year anniversary but
prior to your two-year anniversary with PDL, $54,500 will be immediately due and
payable to PDL.

Contingent upon providing verification of monies owed to Chiron Corporation, PDL
will provide you with $80,000, grossed up, as relocation reimbursement. If you
voluntarily resign your position or your employment is terminated for cause
prior to your one-year anniversary with PDL, the entire amount (including
gross-up) will be immediately due and payable to PDL. If you voluntarily resign
your position or your employment is terminated for cause after your one-year
anniversary but prior to your two-year anniversary with PDL, 50% of the entire
amount (including gross-up) will be immediately due and payable to PDL.



--------------------------------------------------------------------------------

For purposes of federal immigration law, you will be required to provide PDL
documentary evidence of your identity and eligibility for employment in the
United States. Such documentation must be provided to us within three
(3) business days of your date of hire.

As a Protein Design Labs employee, you are free to resign at any time, just as
Protein Design Labs is free to terminate your employment at any time, with or
without cause. There will be no express or implied agreements to the contrary.

To indicate your acceptance of our offer, please sign and date one copy of this
letter in the space provided below and return it to Laurie Torres, in the
enclosed envelope by the date indicated below. This letter, along with an
agreement relating to proprietary rights between you and PDL, sets forth the
terms of your employment with PDL and supersedes any prior representations or
agreements, whether written or oral. This letter may not be modified or amended
except by a written agreement, signed by PDL and by you.

We are very excited at the prospect of your joining Protein Design Labs as a key
contributor. This offer will remain open until September 6, 2005, at which time
it will expire if not previously accepted.

Sincerely,

 

/s/ Mark McDade

   

/s/ Peter Calcott

 

Mark McDade

    Peter Calcott  

CEO, Protein Design Labs

          September 6, 2005       Date  